DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/07/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. Patent No. 8,569,836 (hereinafter “Lee”).
Regarding claim 1, Lee teaches an electrostatic discharge (ESD) protection device (i.e. electrostatic discharge protection device 2)(fig.1), comprising: an I/O terminal (refer to col. 9 line 57 to col. 10 line 2)(refer also to I/O terminal in the figure below)(fig.1); a ground terminal (refer to ground in the figure below)(fig.1); a resistor (i.e. resistor R1)(fig.1) coupled to the ground terminal (implicit); a 
    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches the ESD protection device of claim 1, wherein the gate of the LDMOS transistor is coupled to the source of the LDMOS transistor (implicit) and the base of the NPN bipolar transistor (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Chen U.S. Patent No. 7,719,813 (hereinafter “Chen”).
Regarding claim 3, Lee teaches the ESD protection device of claim 1, however Lee does not teach the device further comprising: a second resistor coupled to the ground terminal in parallel with the resistor, wherein the gate coupled in series with the second resistor and the ground terminal. However Chen teaches the device further comprising: a second resistor (i.e. resistor RG)(fig.4) coupled to the ground terminal (i.e. Vss)(fig.4) in parallel with the resistor (implicit)(refer to resistor Rsub)(fig.4), wherein the gate coupled in series with the second resistor and the ground terminal (implicit)(refer to fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the resistor of Chen to provide the advantage of adjusting the trigger voltage of the LDMOS to ensure proper operation of the circuit during ESD.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Krabbenborg et al. U.S. Patent No. 8,077,440 (hereinafter “Krabbenborg”).
Regarding claim 4, Lee teaches the ESD protection device of claim 1, however Lee does not teach the device further comprising: a second resistor coupled to the source of the LDMOS transistor, wherein the gate coupled in series with the second resistor and the source of the LDMOS transistor. However Krabbenborg teaches the device further comprising: a second resistor (i.e. resistor RD)(fig.7A) coupled to the source of the LDMOS transistor (implicit)(refer to driver transistor MD)(fig.7A), wherein the gate coupled in series with the second resistor and the source of the LDMOS transistor (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the resistor of Krabbenborg to provide the advantage of adjusting the trigger voltage of the LDMOS to ensure proper operation of the circuit during ESD.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839